UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6988



RICKY LAFAYETTE MURRAY,

                                                 Plaintiff - Appellant,

          versus


JEFFREY D.   YOUNGS,   sued   in   his   individual
capacity,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. David C. Norton, District Judge.
(CA-01-875-7)


Submitted:   September 6, 2001             Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lafayette Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Lafayette Murray appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Murray v. Youngs, No. CA-01-875-7 (D.S.C.

May 23, 2001.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2